— In an action for an accounting and for damages for corporate mismanagement, breach of fiduciary duty, and conversion, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), entered October 17, 1986, which, upon granting the respondents’ motion pursuant to CPLR 3212 for summary judgment, dismissed the complaint as against them.
Ordered that the judgment is affirmed, without costs or disbursements.
In opposing the respondents’ motion for summary judgment, the plaintiff supplied the Supreme Court, Suffolk County, inter alia, with an affidavit alleging certain wrongful conduct by the respondents. The affiant had no personal knowledge of the events giving rise to the allegations in the complaint. Specifically, the affiant claimed that unsworn third parties gave him reason to believe that the respondents committed the complained-of acts. Further, he admitted that his suspicions were "[a]t this point * * * sheer speculation”. Such an affidavit is insufficient to defeat a motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). The relevant documents submitted constitute hearsay and are not in admissible form. Finally, based on the record before us, we are convinced that were we to deny summary judgment and to permit the plaintiff to conduct discovery, we would be sanctioning nothing more thán a fishing expedition (see, Auerbach v Bennett, 47 NY2d 619). Kunzeman, J. P., Eiber, Sullivan and Balletta, JJ., concur.